Judgment and order reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order herein respondent stipulate to reduce the amount of the verdict to $40,000; in which event the judgment as thus modified and the order are affirmed, without costs. Lazansky, P. J., Hagarty, Carswell and Tompkins, JJ., concur; Kapper, J., dissents from the determination and votes for reversal and a new trial on the ground that the verdict of the jury on the question of defendant’s negligence was against the weight of the evidence.